DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
"The computing system of claim 1" should be "The computing system of claim 8" [Claim 9, line 1]. In an effort to practice compact prosecution, the examiner has interpreted that claim 9 is intended to be dependent on claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 8, 14 similarly recite obtaining an unsorted SoA comprising a plurality of unsorted position-dependent data arrays; selecting an unsorted position-dependent data array from the plurality of unsorted position-dependent data arrays; sorting the unsorted position-dependent data array according to a preferred sorting order, to obtain a sorted position-dependent data array; and 
The limitations of selecting an unsorted position-dependent data array from the plurality of unsorted position-dependent data arrays; sorting the unsorted position-dependent data array according to a preferred sorting order, to obtain a sorted position-dependent data array; and permuting each remaining unsorted position-dependent data array of the plurality of unsorted position-dependent data arrays, based at least on the sorted position-dependent data array, to produce the sorted SoA, wherein the sorted SoA is used to expedite data searching and access, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the “selecting”, “sorting”, and “permuting” in the context of this claim encompasses the user mentally selecting an unsorted array from a plurality of arrays, sorting the unsorted arrays, and changing the order or rarranging remaining or other unsorted arrays based on the sorted array to produce a sorted array. This mental process would likely be simplified with the aid of a pen and piece of paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a first computer processor; and a memory accessible to the first computer processor, wherein the first computer processor is programmed to:; non-transitory computer readable medium; computer processor; obtaining an unsorted SoA comprising a plurality of unsorted position-dependent data arrays. The first computer processor, memory, non-transitory CRM, computer processor are all recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of sorting data). The additional element of obtaining an unsorted SoA comprising a plurality of unsorted position-dependent data arrays represents insignificant extra-solution activity and is a mere data gathering step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining an unsorted SoA comprising a plurality of unsorted position-dependent data arrays, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this limitation represents well-
Claims 2-7, 9-13, 15-20 depend on claims 1, 8, 14 and include all the limitations of claims 1, 8, 14. Therefore, claims 2-7, 9-13, 15-19 recite the same abstract idea of sorting unsorted data arrays practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 9-13, 15 similarly recite additional limitations pertaining to the implementation of the invention using GPUs, CPUs, and shared memory. This judicial exception is not integrated into a practical application. These additional elements further represent a mental process step and the claim additionally recites the implementing the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, these additional elements do not integrate the judicial 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements recite additional limitations pertaining to the implementation of the invention using GPUs, CPUs, and shared memory merely implement the abstract idea using generic computing components. The implementation of the abstract idea using generic computing components is not sufficient to amount to significantly more than the judicial exception. Claims 2, 9-13, 15 are not patent eligible.
Claims 3-7, 16-20 similarly recite the additional limitations directed to further sorting arrays, rearranging in a preferred sorting order, generating unsorted keys, identifying cardinality, mapping arrays, and permuting arrays based on other arrays This judicial exception is not integrated into a practical application. These additional elements represent further mental process steps which are easily accomplished within the mind and/or with the aid of a pen and piece of paper. These additional steps are further considered abstract ideas (mental process steps) and do not integrate the judicial exception into a practical application. Accordingly, claim 3-7, 16-20 all recite the abstract idea and are ineligible.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. If a claim limitation, under its 
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohen (US 2020/0341733).
Regarding claim 1, Cohen discloses:
A method for producing a sorted structure of arrays (SoA), comprising: obtaining an unsorted SoA comprising a plurality of unsorted position-dependent data arrays; selecting an unsorted position-dependent data array from the plurality of unsorted position-dependent data arrays at least by ([0045] “Memory 204 may store an unsorted input array of unsorted elements prior to, and during the monotonic sorting operation.” [0047] “At 302, element 
sorting the unsorted position-dependent data array according to a preferred sorting order, to obtain a sorted position-dependent data array at least by ([0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array.”);
and permuting each remaining unsorted position-dependent data array of the plurality of unsorted position-dependent data arrays, based at least on the sorted position-dependent data array, to produce the sorted SoA at least by ([0031] discloses the sorting of array elements by applying permutations [0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array. Each permutation made on the numerical value array may correspondingly be made on the elements array and on the indices array as well. An example of the rearranging 
wherein the sorted SoA is used to expedite data searching and access at least by ([0031] “applicant has devised a fast sort engine which applies a monotonic function on elements of an input array and then uses radix sort to sort the monotonic function values and correspondingly the elements as well as their indices”). However, the examiner notes that this limitation is an intended-use type limitation and it, therefore, raises a question as to its limiting effect (MPEP 2103 C.(A)). Therefore, the invention disclosed in this reference provides a “fast sort engine”, and thus, the sorted array disclosed in this reference could be used to expedite data searching and access under it’s broadest reasonable interpretation.
As per claim 3, claim 1 is incorporated, Cohen further discloses:
wherein the preferred sorting order is one selected from a group consisting of an ascending order and a descending order at least by ([0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL”).
Regarding claim 8, Cohen discloses:
A computing system, comprising: a first computer processor; and a memory accessible to the first computer processor, wherein the first computer processor is programmed to:  at least by ([0035] “Processor 104 may be a computing device for executing hardware instructions or software, and may include those stored in memory 108. Processor 104 may be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with computer system 100, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, or generally any device for executing instructions. Processor 104 may include a cache/buffer 106. Processor 104 may be configured to execute instructions stored within memory 108, to communicate data to and from the memory 108”),
obtain, from the memory, an unsorted structure of arrays (SoA) comprising a plurality of unsorted position-dependent data arrays; select an unsorted position-dependent data array from the plurality of unsorted position-dependent data arrays at least by ([0045] “Memory 204 may store an unsorted input array of unsorted elements prior to, and during the monotonic sorting 
sort the unsorted position-dependent data array according to a preferred sorting order, to obtain a sorted position-dependent data array at least by ([0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array.”);
and permute each remaining unsorted position-dependent data array of the plurality of unsorted position-dependent data arrays, based at least on the sorted position-dependent data array, to produce a sorted SoA at least by ([0031] discloses the sorting of array elements by applying permutations [0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array. Each permutation made on the numerical value array may correspondingly be made on the elements array and on the indices array as well. An example of the rearranging operation is shown in 
wherein the sorted SoA is used to expedite data searching and access at least by ([0031] “applicant has devised a fast sort engine which applies a monotonic function on elements of an input array and then uses radix sort to sort the monotonic function values and correspondingly the elements as well as their indices”). However, the examiner notes that this limitation is an intended-use type limitation and it, therefore, raises a question as to its limiting effect (MPEP 2103 C.(A)). Therefore, the invention disclosed in this reference provides a “fast sort engine”, and thus, the sorted array disclosed in this reference could be used to expedite data searching and access under it’s broadest reasonable interpretation.
Regarding claim 14, Cohen discloses:
A non-transitory computer readable medium (CRM) comprising computer readable program code, which when executed by a computer processor, enables the computer processor to: at least by ([0035] “Processor 104 may be a computing device for executing hardware instructions or software, and may include those stored in memory 108. Processor 104 may be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with computer system 100, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, or generally any device for executing instructions. Processor 104 may include a cache/buffer 106. Processor 104 may be configured to execute instructions stored within memory 108, to communicate data to and from the memory 108”),
obtain an unsorted structure of arrays (SoA) comprising a plurality of unsorted position-dependent data arrays; select an unsorted position-dependent data array from the plurality of unsorted position-dependent data arrays at least by ([0045] “Memory 204 may store an unsorted input array of unsorted elements prior to, and during the monotonic sorting operation.” [0047] “At 302, element value extractor module 208 may apply the monotonic function to the elements, may build the numerical value array, and may extract the monotonic function numerical value (VAL) associated with each of the unsorted elements from the numerical value array according to the indices (IDX) array.”) and the obtaining and selecting of the unsorted position-dependent data array is the extracting of the values associated with each of the unsorted elements from the numerical value array;
sort the unsorted position-dependent data array according to a preferred sorting order, to obtain a sorted position-dependent data array at least by ([0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array.”);
and permute each remaining unsorted position-dependent data array of the plurality of unsorted position-dependent data arrays, based at least on the sorted position-dependent data array, to produce a sorted SoA at least by ([0031] discloses the sorting of array elements by applying permutations [0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array. Each permutation made on the numerical value array may correspondingly be made on the elements array and on the indices array as well. An example of the rearranging operation is shown in FIG. 4B which shows an exemplary table 410 including the rearranged IDX array 412 with the index values and the sorted VAL array 414 with the monotonic function numerical value below the corresponding index value. VAL array 414 is arranged in numerically ascending order. FIG. 4C shows an exemplary table 420 with the original IDX array 402, the rearranged OIDX array 412, and the VAL array 414 with the monotonic function numerical values in ascending order, each below its corresponding OIDX.”) and the permuting of each remaining unsorted 
wherein the sorted SoA is used to expedite data searching and access at least by ([0031] “applicant has devised a fast sort engine which applies a monotonic function on elements of an input array and then uses radix sort to sort the monotonic function values and correspondingly the elements as well as their indices”). However, the examiner notes that this limitation is an intended-use type limitation and it, therefore, raises a question as to its limiting effect (MPEP 2103 C.(A)). Therefore, the invention disclosed in this reference provides a “fast sort engine”, and thus, the sorted array disclosed in this reference could be used to expedite data searching and access under it’s broadest reasonable interpretation.

Claim 16 recites equivalent claim limitations as the method of claim 3, except that it sets forth the claimed invention as a non-transitory CRM, as such it is rejected for the same reason as applied hereinabove.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2020/0341733) in view of Wu (US 2011/0055492).
As per claim 2, claim 1 is incorporated, Cohen fails to disclose “wherein the method is performed by a graphics processing unit (GPU)”
However, Wu teaches the above limitation at least by ([0009] “A GPU global memory, internal memory (or shared memory), and cache (e.g., constant memory, texture memory) may be organized to facilitate processing. In particular, the type of processing performed by the GPU may include sorting, among other tasks.” [0013] “Accordingly, sorting data using a multi-core processing system is described. An unsorted data set is copied from a global memory device to a shared memory device. The global memory device and shared memory device can respectively be a part of a memory chip, or may be on a graphics processor card, or may be remote from processor cores, graphics cards and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wu into the teaching of Cohen because the references similarly disclose the sorting and rearranging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Cohen to further include the sorting of data using GPUs as in Wu because “Because GPUs can provide a boost to performance of computation-intensive tasks” ([0010], Wu) and “some sorting mechanisms have begun to use GPUs and the many cores in a GPU for sorting large sets of data” ([0010], Wu).
As per claim 9, claim 1 is incorporated, Cohen fails to disclose “wherein the first computer processor is a graphics processing unit (GPU)”
However, Wu teaches the above limitation at least by ([0009] “A GPU global memory, internal memory (or shared memory), and cache (e.g., constant memory, texture memory) may be organized to facilitate processing. In particular, the type of processing performed by the GPU may include sorting, among other tasks.” [0013] “Accordingly, sorting data using a multi-core processing system is described. An unsorted data set is copied from a global memory device to a shared memory device. The global memory device and shared memory device can respectively be a part of a memory chip, or may be on a graphics processor card, or may be remote from processor cores, graphics cards and the like”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wu into the teaching of Cohen because the references similarly disclose the sorting and rearranging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Cohen to further include the sorting of data using GPUs as in Wu because “Because GPUs can provide a boost to performance of computation-intensive tasks” ([0010], Wu) and “some sorting mechanisms have begun to use GPUs and the many cores in a GPU for sorting large sets of data” ([0010], Wu).
As per claim 10, claim 9 is incorporated, Wu further discloses:
wherein the memory is a dedicated GPU memory accessible only to the GPU at least by ([0017] “In many instances, clusters of processors on a GPU not be shared with processors in a different cluster”).
As per claim 11, claim 9 is incorporated, Wu further discloses:
wherein the memory is a shared memory accessible to at least the GPU at least by ([0017] “data sorting may be performed more efficiently when a cluster of processors uses a same shared memory. In many instances, clusters of processors on a GPU have a local shared memory which is shared among processors in the cluster”).
As per claim 12, claim 9 is incorporated, Cohen further discloses:
further comprising: a second computer processor operatively connected to the first computer processor at least by ([0035] “Processor 104 may be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with computer system 100, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, or generally any device for executing instructions.”).
Wu further discloses:
and programmed to invoke the first computer processor to produce the sorted SoA from the unsorted SoA at least by ([0021] “Each cluster of processors may further include shared processor memory 70. The shared processor memory may comprise a shared memory device. The clusters of processors can be configured to sort unsorted data sets in parallel in the shared processor memory. A selected cluster of processors may include at least as 
As per claim 13, claim 12 is incorporated, Cohen further discloses:
wherein the second computer processor is a central processing unit (CPU) at least by ([0035] “Processor 104 may be any custom made or commercially available processor, a central processing unit (CPU), an auxiliary processor among several processors associated with computer system 100, a semiconductor based microprocessor (in the form of a microchip or chip set), a macroprocessor, or generally any device for executing instructions.”).
As per claim 15, claim 14 is incorporated, Cohen fails to disclose “wherein the computer processor is a graphics processing unit (GPU)”
However, Wu teaches the above limitation at least by ([0009] “A GPU global memory, internal memory (or shared memory), and cache (e.g., constant memory, texture memory) may be organized to facilitate processing. In particular, the type of processing performed by the GPU may include sorting, among other tasks.” [0013] “Accordingly, sorting data using a multi-core processing system is 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wu into the teaching of Cohen because the references similarly disclose the sorting and rearranging of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Cohen to further include the sorting of data using GPUs as in Wu because “Because GPUs can provide a boost to performance of computation-intensive tasks” ([0010], Wu) and “some sorting mechanisms have begun to use GPUs and the many cores in a GPU for sorting large sets of data” ([0010], Wu).

Claims 4-6, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2020/0341733) in view of Vorobyov (US 8,364,675).
As per claim 4, claim 1 is incorporated, Cohen further discloses:
further comprising: and generating an unsorted keys data array comprising a first collection of elements at least by ([Fig. 4A] which shows a sorted IDX array that becomes unsorted when the VAL array is sorted and the corresponding values in IDX are rearranged in accordance with the sorting of the VAL array; that is, the unsorted keys data array comprising a collection of elements is the unsorted IDX array 412 as shown in [Fig. 4B]);
wherein each element of the first collection of elements stores a numerical value indicating an element index associated with the element of the first collection of elements at least by ([Fig. 4B] which shows that the IDX array 412 stores a collection of numerical index values)
wherein a cardinality of the first collection of elements matches the common cardinality at least by ([Figs 4A-4C] which shows that all of the arrays have the same number of data elements (common cardinality).
Cohen fails to disclose “prior to selecting the unsorted position-dependent data array: identifying a common cardinality associated with the plurality of unsorted position-dependent data arrays”
However, Vorobyov teaches the above limitation at least by ([col. 2, 35-38] “Array elements from the unsorted array are iteratively added onto the smaller subset of array elements, until the number of array elements is equal to the number of array elements in the initial unsorted array.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Vorobyov into the teaching of Cohen because the references similarly disclose the sorting and rearranging of data arrays. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Cohen to further include the identifying of a common cardinality between arrays as in Vorobyov so they can be rearranged synchronously without error.
As per claim 5, claim 4 is incorporated, Cohen further discloses:
further comprising: prior to permuting each remaining unsorted position-dependent data array: rearranging the first collection of elements of the unsorted keys data array based on the sorted position-dependent data array, to obtain a sorted keys data array comprising a second collection of elements at least by ([0048] “sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array. Each permutation made on the numerical value array may correspondingly be made on the elements array and on the indices array as well…FIG. 4C shows an exemplary table 420 with the original IDX array 402, the rearranged OIDX array 412, and the VAL array 414 with the monotonic function numerical values in ascending order, each below its corresponding OIDX.”) and Fig. 4C shows an OIDX data array 412 (sorted keys data array comprising a second collection of elements) which is generated/rearranged based on the original IDX array when the values in the VAL array are sorted.
As per claim 6, claim 5 is incorporated, Cohen further discloses:
wherein the second collection of elements stores a sequence of element indices that map to a sequence of element content stored by a third collection of elements at least by ([Fig. 5A] shows that OIDX array 412 (second collection of elements storing a sequence of element indices) in table 500 maps to the IDX array 402 and NIDX array 512 (third collection of elements) in table 510.
Cohen fails to disclose “wherein the sequence of element content is produced by sorting the unsorted position-dependent data array according to the preferred sorting order, wherein the sorted position-dependent data array comprises the third collection of elements”
However, Vorobyov  teaches the above limitations at least by ([col. 2, lines 35-38, 52-54] “Array elements from the unsorted array are iteratively added onto the smaller subset of array elements, until the number of array elements is equal to the number of array elements in the initial unsorted array… The array elements can be sorted in ascending order when the array includes the predetermined number of array elements.”) and the sorting of the unsorted position-dependent data array is the sorting of the array elements in ascending order (preferred sorting order) when the array includes a predetermined number of elements that were iteratively added. That is, the sorted array of elements is the third collection of elements.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Vorobyov into the teaching of Cohen because the references similarly disclose the sorting and rearranging of data arrays. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Cohen to further include the producing of a sequence of element content by sorting the unsorted array elements after the number of elements iteratively added reaches a certain number as in Vorobyov in order to avoid potential errors 
Claims 17-19 recite equivalent claim limitations as the method of claims 4-6, except that they set forth the claimed invention as a non-transitory CRM, as such they are rejected for the same reasons as applied hereinabove.

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US 2020/0341733) in view of Vorobyov (US 8,364,675) and further in view of Furukawa (US 2020/0242234).
As per claim 7, claim 6 is incorporated, Cohen discloses:
wherein permuting each remaining unsorted position-dependent data array based at least on the sorted position-dependent data array, to produce the sorted SoA, comprises at least by ([0031] discloses the sorting of array elements by applying permutations [0048] “At 304, sorting and generating module 210 may sort the numerical values in the numerical value array in numerical order (e.g. ascending order) according to the VAL. It may correspondingly rearrange the IDX in the indices array accordingly to generate an “ordered” indices (OIDX) array. Each permutation made on the numerical value array may correspondingly be made on the elements array and on the indices array as well. An example of the rearranging operation is shown in FIG. 4B which shows an exemplary table 410 including the rearranged IDX array 412 with the index values and the sorted VAL array 414 with the monotonic function numerical value below the corresponding index value. VAL array 414 is arranged 
Cohen, Vorobyov fail to disclose “for each remaining unsorted position-dependent data array comprising a fourth collection of elements: rearranging the fourth collection of elements based on the sequence of element indices, to obtain a fifth collection of elements, wherein the sorted SoA comprises a plurality of sorted position-dependent data arrays”
However, Furukawa teaches the above limitation at least by ([0009] “applying a semi honest multiparty sorting computation on the partial record according to the preassigned index such that the sorting computation performs a sorting of matrix rows of the record according to a preassigned column index” [0056] “a reconstruction of the new partial records results in a computed record comprising a sorting of the record according to values of a column with index I.”) and the rearranging of the fourth collection of elements is the sorting of the matrix rows (fourth collection of elements) of the record according to a preassigned column index or values of a column with indices (sequence of element indices), and thus would produce the fifth collection of elements; further, the sorted SOA comprising the plurality of sorted position-dependent data arrays is the sorted matrix (plurality of sorted position-dependent arrays); that is, the examiner is interpreting the matrix as being a plurality of arrays which each correspond to a collection of elements.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Furukawa into the teaching of Cohen, Vorobyov because the references similarly disclose the sorting and rearranging of data arrays/matrices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the sorting of fourth and fifth data arrays as in Furukawa in order to be able to sort the plurality of arrays based on a fewer number of index arrays in order to save storage space.
As per claim 20, claim 19 is incorporated, Cohen, Vorobyov fail to disclose “permute each remaining unsorted position-dependent data array comprising a fourth collection of elements by: rearranging the fourth collection of elements based on the sequence of element indices, to obtain a fifth collection of elements, wherein the sorted SoA comprises a plurality of sorted position-dependent data arrays”
However, Furukawa teaches the above limitation at least by ([0009] “applying a semi honest multiparty sorting computation on the partial record according to the preassigned index such that the sorting computation performs a sorting of matrix rows of the record according to a preassigned column index” [0056] “a reconstruction of the new partial records results in a computed record comprising a sorting of the record according to values of a column with index I.”) and the rearranging of the fourth collection of elements is the sorting of the matrix rows (fourth collection of elements) of the record according to a preassigned 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Furukawa into the teaching of Cohen, Vorobyov because the references similarly disclose the sorting and rearranging of data arrays/matrices. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the sorting of fourth and fifth data arrays as in Furukawa in order to be able to sort the plurality of arrays based on a fewer number of index arrays in order to save storage space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169